On Petition eor Rehearing.
In the petition for rehearing it is suggested that the court in the opinion made no reference to the question raised by appellee in the lower court, and urged by it in the brief filed in its behalf in this court, that the Madison circuit court had no jurisdiction to hear and determine this case. The action was brought under section 73 of the Civil Code of Practice, providing that: “Excepting the actions mentioned in section 75, an action against a common carrier, whether a corporation or not, upon a contract to carry property, must be brought in the county in which the defendant, or either of several defendants, resides; or in which the contract, is made; or in which the carrier agrees to *456■deliver the property. * * *” It will thus be seen that the venue of the action is limited to either one of three counties. In the brief filed on the original hearing, as well as in the petition for rehearing, it is stated that the contract was entered into in E still county, that the appellee’s residence is in Jefferson county, and the property was to be delivered in Kenton county. Neither of these facts appear in the record. The jurisdictional question was not properly raised or made in the lower court. For this reason it was not noticed in the opinion, and would not now be considered, except for the insistence of counsel that the plea to the jurisdiction of the Madison circuit court should have been sustained.
Before entering its appearance in the Madison eir,cuit court, the appellee filed the following special demurrer: “The defendant demurs specially to the plaintiff’s petition herein on the ground that this court has not jurisdiction of this cause of action set forth in the plaintiff’s petition and amended petition.” It did not file any other pleading of record stating the reasons why the Madison circuit court did not have jurisdiction, or setting out that it resided in Jefferson county, or that the contract was made in Estill county, or that the property was to be delivered in Kenton county.- The petition did not disclose the fact that the Madison circuit court was not the county in which the contract was made or the county in which the defendant resided. In the absence of a pleading showing a want of jurisdiction, the lower court properly overruled the special demurrer. Section 92 of the Civil Code of Practice provides that: “A special, demurrer is an objection to a pleading which shows: (1) That the court has no jurisdiction of the defendant or of the subject of the action; or (2), that the *457plaintiff has not legal capacity to sue; or (3), that another action is pending, in this State, between the same parties, for the same cause; or (4), that there is a defect of parties, plaintiff or defendant. Either of said grounds of objection, shown to exist by a pleading, is waived, unless distinctly specified by a demurrer thereto, except the objection to the jurisdiction of the court of the' subject of the action, which objection is not waived by failing so to make it. * * * ” When, the petition, to which it is desired to demur specially upon the ground that the court has no jurisdiction of the defendant or of the subject of the action, fails to disclose the want of jurisdiction, the defendant, if he desires to raise the question, should point out distinctly in an answer or other pleading, as provided in section 118 of the Civil Code of Practice, the reasons why the court has not jurisdiction, so that the court may be .informed of the grounds upon which the special demurrer is rested.
Circuit courts are courts of general jurisdiction, and it will be presumed, in the absence of a showing to the contrary, that they have jurisdiction of the defendant. The Madison circuit court had jurisdiction of the subject-matter of the action, and as the pleading to which the special demurrer was filed did not disclose the want of jurisdiction over the person of the defendant, and the objection was not made by answer or other pleading, it was waived.
The petition for rehearing is overruled.